
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.39


SEVERANCE AGREEMENT

        This Severance Agreement ("Agreement"), which is effective as of
July 21, 2003 (the "Effective Date"), is by and between Clifford S. Holtz
("Executive"), who is an officer of Qwest Communications International, Inc., a
Delaware corporation having its principal executive offices in Denver, Colorado
or one of its subsidiaries or affiliates ("Company") and who is employed by
Qwest Services Corporation, a subsidiary of the Company, and Company and any
successor thereto:

        WHEREAS, the Company wishes to encourage Executive's continued service
and dedication in the performance of Executive's duties; and

        WHEREAS, in order to induce Executive to remain in the employ of the
Company, and in consideration for Executive's continued service to the Company,
the Company agrees that Executive shall receive the benefits set forth in this
Agreement in the event that Executive's employment with the Company is
terminated in the circumstances described herein.

        Therefore, in consideration of the mutual promises set forth below,
Company and Executive hereby agree as follows:

        1.    TERM OF EMPLOYMENT; AT-WILL EMPLOYMENT.    This Agreement does not
contain any promise or representation concerning the duration of Executive's
employment. Executive's employment is at-will, and may be altered or terminated
by either Executive or the Company at any time, with or without cause, and with
or without notice. This at-will employment relationship may not be modified
unless in a written agreement signed by Executive and either the Chief Executive
Officer or the Chief Human Resources Officer.

        2.    CHANGE IN CONTROL    

        a.     CHANGE IN CONTROL DEFINED: For purposes of this Agreement,
"Change in Control" shall have the definition currently in the Qwest Equity
Incentive Plan ("Stock Plan").

        b.     STOCK OPTIONS/EQUITY: The Board of Directors may, in its
discretion, periodically grant Executive additional stock options or other
awards under the Stock Plan. Notwithstanding the terms of any stock option
agreement to the contrary, pursuant to the Board of Directors' resolution
effective September 19, 2002, upon a Change in Control, all awards granted to
Executive after September 19, 2002 under the Stock Plan shall immediately vest
and all stock options shall remain exercisable for the full term of such option.

        3.    TERMINATION.    

        a.     Termination for Cause. The Company may, in its sole discretion,
immediately terminate this Agreement and Executive's employment for Cause by
giving notice to Executive. If Executive's employment is terminated for Cause
pursuant to this paragraph 3.a., Executive shall not be entitled to any
severance payment or any other post-employment obligation provided under this
Agreement. Any one or more of the following events shall, for purposes of this
Agreement, constitute Cause:

        (1)   Commission of an act deemed by the Company in its sole discretion
to be an act of dishonesty, fraud, misrepresentation or other act of moral
turpitude that would reflect negatively upon Qwest or compromise the effective
performance of Executive's duties;

        (2)   Unlawful conduct resulting in material injury to Qwest, as
determined by the Company in its sole discretion;

        (3)   Conviction of (or pleading nolo contendere to) a felony or any
misdemeanor involving moral turpitude;

        (4)   Continued failure to perform Executive's duties to the
satisfaction of the Chief Executive Officer (other than such failure resulting
from Executive's incapacity due to physical or mental illness) after the Chief
Executive Officer delivers written notice to Executive specifically identifying
the manner in which Executive has failed to substantially perform his or her
duties and Executive has been afforded a reasonable opportunity to substantially
perform his or her duties; or

        (5)   Willful violation of the Qwest Code of Conduct or other Qwest
policies resulting in injury to Qwest, as determined by the Company in its sole
discretion.

For two years following a Change in Control, a termination for Cause shall
require the approval of the Board of Directors.

        b.     Severance Payments When Termination Not By Executive.

        (1)   Termination without Cause by Company. The parties agree that the
Company may terminate Executive's employment without Cause. Except under
circumstances described in subparagraph 3.b(2) below, if Company terminates
Executive's employment without Cause, and Executive signs a complete waiver and
release of claims against Qwest acceptable to Company in the form attached
hereto as Attachment A ("Waiver"), then Company shall pay Executive the
"Standard Severance Amount" defined below. The Waiver includes, among other
terms, a provision requiring Executive to pay back to Qwest any severance
received by Executive if after the payments are made it is determined that,
while employed by Qwest or any Qwest entity, Executive engaged in conduct
constituting Cause. The Waiver does not include a release of Qwest's
obligations, if any, to indemnify Executive under Qwest bylaws or applicable
state law. The Standard Severance Amount will equal one and one-half times
Executive's highest annual base salary in effect during the 12 months preceding
the termination of Executive's employment. The Standard Severance Amount will be
paid over an 18-month period through the Company's regular management payroll
processes. If, at the end of the 18-month period, Executive has not breached or
threatened to breach any part of this Agreement, Executive will also receive a
lump-sum payment equal to one and one-half times Executive's highest target
annual bonus in effect during the 12 months preceding the termination of
Executive's employment, minus any applicable or legally-required withholdings.

        (2)   Change in Control Termination. If Company (with the required
approval of the Board of Directors) terminates Executive's employment without
Cause within two years following a Change in Control, then, provided Executive
signs a Waiver, as described in subparagraph 3.b.(1) above, Company shall pay
Executive the Change in Control Severance Amount defined in the following
sentence: The Change in Control Severance Amount payable to Executive will equal
(a) (i) three times Executive's annual base salary in effect at the time of the
termination of Executive's employment, or, if greater, Executive's annual base
salary in effect at the time of the Change in Control, plus (ii) three times
Executive's target annual bonus in effect at the time of the termination of
Executive's employment, or, if greater, Executive's target annual bonus in
effect at the time of the Change in Control plus (b) a pro rata bonus payment
for the portion of the bonus payment measurement period in which Executive was
employed before the termination of Executive's employment, calculated using
individual, business unit and company performance at 100% of target. The Change
in Control Severance amount will be paid in a lump sum within 30 days of
receiving the signed Waiver.

        c.     Change in Control Termination for Good Reason. Executive may
terminate his or her employment for Good Reason after giving written notice to
the Company within sixty (60) days after an event constituting Good Reason, (as
defined in subparagraph 3.c.(1) below). If Executive terminates Executive's
employment for Good Reason within two years following a Change in Control, then,
provided Executive signs a Waiver (as defined in subparagraph 3.b.(1) above),
Company shall pay Executive the Change in Control Severance Amount, as described
in subparagraph 3.b.(2) above in a lump sum within 30 days of receiving the
signed Waiver.

        (1)   Termination for Good Reason Following a Change in Control. For
purposes of this subparagraph 3.c., Good Reason shall mean:

(A)a reduction of either base salary or Executive's target annual bonus, where
the salary or annual target bonus are measured immediately prior to such
reduction, as opposed to at the time of Executive's execution of this Agreement;

(B)a material reduction of Executive's responsibilities, where such
responsibilities are measured immediately prior to such reduction, as opposed to
at the time of Executive's execution of this Agreement;

(C)Company's material breach of this Agreement;

(D)Company's failure to obtain the agreement of any successor to honor the terms
of this Agreement; or

(E)A requirement that Executive's primary work location be moved to a location
that is greater than thirty-five straight line miles from Executive's primary
work location immediately prior to the imposition of such requirement.

"Good Reason" shall not include any other circumstances, including but not
limited to, Executive's discharge for Cause, Executive's resignation or
retirement (other than in the circumstances set forth in (A)—(E) above), or any
leave of absence.

        d.     COBRA Coverage. If Executive's employment is terminated pursuant
to subparagraph 3.b. or 3.c. above, Executive may be eligible for
Qwest-subsidized COBRA for a period of 18 months (unless Executive becomes
ineligible for or forfeits severance benefits pursuant to the terms of this
Agreement) following the Executive's election of COBRA health care continuation
coverage (generally beginning as of the first day of the first month following
the month in which Executive is designated as terminated on the Qwest payroll
system) on the same basis as for active employees under the group medical plan.
This provision shall not extend the period for which any Executive is eligible
for COBRA continuation coverage.

        4.    SPECIAL TAX PROVISION.    

        a.     Anything in this Agreement to the contrary notwithstanding, in
the event that the Executive receives any amount or benefit (collectively, the
"Covered Payments") (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a change of ownership or effective control covered by
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the "Code")
or any person affiliated with the Company or such person) that is or becomes
subject to the excise tax imposed by or under Section 4999 of the Code (or any
similar tax that may hereafter be imposed) and/or any interest or penalties with
respect to such excise tax (such excise tax, together with such interest and
penalties, is hereinafter collectively referred to as the "Excise Tax") by
reason of the application of Section 280G(b)(2) of the Code, the Company shall
pay to the Executive an additional amount (the "Tax Reimbursement Payment") such
that after payment by the Executive of all taxes (including, without limitation,
any interest or penalties and any Excise Tax imposed on or attributable to the
Tax Reimbursement Payment itself), the Executive retains an amount of the Tax
Reimbursement Payment equal to the sum of (i) the amount of the Excise Tax
imposed upon the Covered Payments, and (ii) without duplication, an amount equal
to the product of (A) any deductions disallowed for federal, state or local
income tax purposes because of the inclusion of the Tax Reimbursement Payment in
Executive's adjusted gross income, and (B) the highest applicable marginal rate
of federal, state or local income taxation, respectively, for the calendar year
in which the Tax Reimbursement Payment is made or is to be made. The intent of
this paragraph 4 is that after the Executive pays federal, state and local
income taxes and any payroll taxes, the Executive will be in the same position
as if the Executive were not subject to the Excise Tax under Section 4999 of the
Code and did not receive the extra payments pursuant to this paragraph 4, and
this paragraph 4 shall be interpreted accordingly.

        b.     Except as otherwise provided in subparagraph 4(a), for purposes
of determining whether any of the Covered Payments will be subject to the Excise
Tax and the amount of such Excise Tax, such Covered Payments will be treated as
"parachute payments" (within the meaning of Section 280G(b)(2) of the Code) and
such payments in excess of the Code Section 280(G)(b)(3) "base amount" shall be
treated as subject to the Excise Tax, unless, and except to the extent that, the
Company's independent certified public accountants or legal counsel (reasonably
acceptable to the Executive) appointed by such public accountants (or, if the
public accountants decline such appointment and decline appointing such legal
counsel, such independent certified public accountants as promptly mutually
agreed on in good faith by the Company and the Executive) (the "Accountant"),
deliver a written opinion to the Executive, reasonably satisfactory to the
Executive's legal counsel, that, in the event such reporting position is
contested by the Internal Revenue Service, there will be a more likely than not
chance of success with respect to a claim that the Covered Payments (in whole or
in part) do not constitute "parachute payments," represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4) of the Code) in excess of the "base amount" allocable to such
reasonable compensation, or such "parachute payments" are otherwise not subject
to such Excise Tax (with appropriate legal authority, detailed analysis and
explanation provided therein by the Accountant); and the value of any Covered
Payments which are non-cash benefits or deferred payments or benefits shall be
determined by the Accountant in accordance with the principles of Section 280G
of the Code.

        c.     For purposes of determining the amount of the Tax Reimbursement
Payment, the Executive shall be deemed to pay federal, state and/or local income
taxes at the highest applicable marginal rate of income taxation for the
calendar year in which the Tax Reimbursement Payment is made or is to be made,
and to have otherwise allowable deductions for federal, state and local income
tax purposes at least equal to those disallowed due to the including of the Tax
Reimbursement Payment in the Executive's adjusted gross income.

d.    (1)    (A)    In the event that prior to the time the Executive has filed
any of the Executive's tax returns for a calendar year in which Covered Payments
are made, the Accountant determines, for any reason whatsoever, the correct
amount of the Tax Reimbursement Payment to be less than the amount determined at
the time the Tax Reimbursement Payment was made, the Executive shall repay to
the Company, at the time that the amount of such reduction in the Tax
Reimbursement Payment is determined by the Accountant, the portion of the prior
Tax Reimbursement Payment attributable to the Excise Tax and federal, state and
local income taxes imposed on the portion of the Tax Reimbursement Payment being
repaid by the Executive, using the assumptions and methodology utilized to
calculate the Tax Reimbursement Payment (unless manifestly erroneous), plus
interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code.

        (B)  In the event that the determination set forth in (A) above is made
by the Accountant after the filing by the Executive of any of the Executive's
tax returns for a calendar year in which Covered Payments are made, the
Executive shall file at the request of the Company an amended tax return in
accordance with the Accountant's determination, but no portion of the Tax
Reimbursement Payment shall be required to be refunded to the Company until
actual refund or credit of such portion has been made to the Executive, and
interest payable to the Company shall not exceed the interest received or
credited to the Executive by such tax authority for the period it held such
portion (less any tax the Executive must pay on such interest and which the
Executive is unable to deduct as a result of payment of the refund).

        (C)  In the event that the Executive receives a refund pursuant to
(B) above and repays such amount to the Company, the Executive shall thereafter
file for any refunds or credits that may be due to Executive by reason of the
repayments to the Company. The Executive and the Company shall mutually agree
upon the course of action, if any, to be pursued (which shall be at the expense
of the Company) if the Executive's claim for such refund or credit is denied.

        (2)   In the event that the Excise Tax is later determined by the
Accountant or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time a Tax Reimbursement Payment was made (including by
reason of any payment the existence or amount of which could not be determined
at the time of the earlier Tax Reimbursement Payment), the Company shall make an
additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalties payable with respect to such excess) once the amount of
such excess is finally determined.

        (3)   In the event of any controversy with the Internal Revenue Service
(or other taxing authority) under this paragraph 4, subject to the second
sentence of subparagraph (1)(C) above, Executive shall permit the Company to
control issues related to this paragraph 4 (at its expense), provided that such
issues do not potentially materially adversely affect the Executive, but the
Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue. In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Executive shall permit the representative of the Company to accompany the
Executive, and the Executive and his or her representative shall cooperate with
the Company and its representative.

        (4)   With regard to any initial filing for a refund or any other action
required pursuant to this paragraph 4 (other than by mutual agreement) or, if
not required, agreed to by the Company and the Executive, the Executive shall
cooperate fully with the Company, provided that the foregoing shall not apply to
actions that are provided herein to be at the Executive's sole discretion.

        e.     The Tax Reimbursement Payment, or any portion thereof, payable by
the Company shall be paid not later than the fifth day following the
determination by the Accountant, and any payment made after such fifth day shall
bear interest at the rate provided in Code Section 1274(b)(2)(B) to the extent
and for the period after such fifth day that Executive has an obligation to make
payment or estimated payment of the Excise Tax. The Company shall use its best
efforts to cause the Accountant to deliver promptly the initial determination
required hereunder with respect to Covered Payments paid or payable in any
calendar year; if the Accountant's determination is not delivered within ninety
(90) days after Covered Payments are paid or distributed, the Company shall pay
the Executive the Tax Reimbursement Payment set forth in an opinion from counsel
recognized as knowledgeable in the relevant areas selected by Executive, and
reasonably acceptable to the Company, within five days after delivery of such
opinion. The Company may withhold from the Tax Reimbursement Payment and deposit
into applicable taxing authorities such amounts as they are required to withhold
by applicable law. To the extent that the Executive is required to pay estimated
or other taxes on amounts received by the Executive beyond any withheld amounts,
the Executive shall promptly make such payments. The amount of such payment
shall be subject to later adjustment in accordance with the determination of the
Accountant as provided herein.

        f.      The Company shall be responsible for (i) all charges of the
Accountant, (ii) if subparagraph (e) is applicable, the reasonable charges for
the opinion given by the Executive's legal counsel, and (iii) all reasonable
charges in connection with the preparation and filing of any amended tax returns
on behalf of the Executive required by the Company, required hereunder, or
required by applicable law. The Company shall gross-up for tax purposes any
income to the Executive arising pursuant to this subparagraph (f) so that the
economic effect to the Executive is the same as if the benefits were provided on
a non-taxable basis.

        The Executive and the Company shall mutually agree on and promulgate
further guidelines in accordance with this paragraph 4 to the extent that any
are necessary to effect the reversal of excessive or shortfall Tax Reimbursement
Payments. The foregoing shall not in any way be inconsistent with subparagraph
4(d)(1)(C).

        5.    OFFSET.    To the extent permitted by law, any severance benefits
received under this Agreement may be reduced by the amount(s) of any outstanding
monetary debts Executive owes to Qwest. Such debts will be treated as satisfied
to the extent of the withheld payments.

        It is the express intent of Qwest that the monies received under this
Agreement be a set-off against amounts to which you are entitled under any
applicable state unemployment statute.

        6.    NONDISCLOSURE.    Executive will not disclose outside of Qwest or
to any person within Qwest who does not have a legitimate business need to know,
any Confidential Information (as defined below) during Executive's employment
with the Company or any other Qwest entity. Executive will not disclose to
anyone or make any use of any Confidential Information of Qwest after
Executive's employment with Qwest ends for any reason, except as required by law
after timely notice is given by Executive to Qwest. This agreement not to
disclose or use Confidential Information means, among other things, that
Executive, for a period of 18 months beginning on the effective date of the
termination of Executive's employment with the Company or any other Qwest entity
for any reason, may not take or perform a job whose responsibilities would
likely lead Executive to disclose or use Confidential Information. Executive
acknowledges and agrees that the assumption and performance of such
responsibilities, in that situation, would likely result in the disclosure or
use of Confidential Information and would likely result in irreparable injury to
Qwest. Moreover, during Executive's employment with Qwest, Executive shall not
disclose or use for the benefit of Qwest, Executive or any other person or
entity any confidential or trade secret information belonging to any former
employer or other person or entity to which Executive owes a duty of confidence
or nondisclosure of such information. If a court determines that this provision
is too broad, Executive and Company agree that the court shall modify the
provision to the extent (but not more than is) necessary to make the provision
enforceable. "Confidential Information" is any oral or written information not
generally known outside of Qwest, including without limitation, trade secrets,
intellectual property, software and documentation, customer information
(including, without limitation, customer lists), company policies, practices and
codes of conduct, internal analyses, analyses of competitive products,
strategies, merger and acquisition plans, marketing plans, corporate financial
information, information related to negotiations with third parties, information
protected by Qwest's privileges (such as the attorney-client privilege),
internal audit reports, contracts and sales proposals, training materials,
employment and personnel records, performance evaluations, and other sensitive
information. This agreement does not relieve Executive of any obligations
Executive has to Qwest under law. Nothing in this agreement shall limit,
restrict, preclude or influence Executive's testimony in any way or cause
Executive not to provide truthful testimony or information in any manner or in
response to any inquiry by a governmental official.

        7.    NONCOMPETE.    In light of Executive's senior level position with
Qwest, an international corporation engaged in a highly competitive business
environment, for a period of 18 months beginning on the effective date of the
termination of Executive's employment with the Company or any other Qwest
entity, regardless of the reason for the termination and regardless of the party
bringing about the termination, Executive agrees not to work for, own more than
2% of the common stock of, advise, represent or assist in any other way any
person or entity that competes with, or intends to compete with the Company or
any other Qwest entity with respect to any product sold or service performed by
the Company or any other Qwest entity in any state or country in which the
Company or any other Qwest entity sells such products or performs such services.
If a court determines that this provision is too broad, Executive and Company
agree that the court should modify the provision to the extent (but not more
than is) necessary to make the provision enforceable.

        8.    NONSOLICITATION/NO-HIRE.    For a period of one year beginning on
the effective date of the termination of Executive's employment with the Company
or any other Qwest entity, regardless of the reason for the termination and
regardless of the party bringing about the termination, Executive agrees not to
induce any employee of Qwest to leave Qwest's employment. This agreement means,
among other things, that Executive may not have any part in hiring anyone who is
a Qwest employee, even if Executive is contacted by the Qwest employee first.
For these purposes, employees of Qwest shall include all persons who are
employed by the Company or any other Qwest entity at the time Executive violates
this paragraph 8 or were employed by the Company or any other Qwest entity at
any time during the six months preceding such violation. If a court determines
that this provision is too broad, Executive and Company agree that the court
should modify the provision to the extent (but not more than is) necessary to
make the provision enforceable.

        9.    REMEDIES FOR VIOLATION OF PARAGRAPHS 6, 7, OR 8.    The Executive
agrees that it would be difficult to measure any damages caused to Qwest which
might result from any breach by the Executive of the promises set forth in
paragraphs 6, 7, and 8, and that in any event money damages would be an
inadequate remedy for any such breach. Accordingly, subject to paragraph 10, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, Qwest or the Company shall be entitled, in addition
to all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to Qwest.

        10.    WAIVER OF RIGHT TO JURY.    By signing this Agreement, Executive
voluntarily, knowingly and intelligently waives any right he or she may have to
a jury trial for all claims arising out of or relating to this Agreement and any
other claim arising out of or relating to Executive's employment with or
termination from the Company. The Company also hereby voluntarily, knowingly,
and intelligently waives any right it might otherwise have to a jury trial for
all claims arising out of or relating to this Agreement and any other claim
arising out of or relating to Executive's employment with or termination from
the Company.

        11.    COOPERATION AND REIMBURSEMENT.    Executive agrees, both during
Executive's employment and following the termination of Executive's employment,
to cooperate reasonably with the Company or any other Qwest entity in connection
with any dispute, lawsuit, arbitration, or any internal or external
investigation involving Qwest or any of their predecessors (a "Proceeding") with
respect to which Qwest believes in good faith that Executive may possess
relevant information. In that event, upon reasonable notice and at reasonable
times, and for reasonable periods, Executive agrees to make himself or herself
available for interviews, witness preparation sessions, and appearances in
connection with any Proceeding (including, but not limited to, appearances at
depositions, hearings and trials). Recognizing that upon Executive's separation
from Company, participating in interviews or witness preparation sessions may be
a burden, Company agrees to reimburse Executive for the time Executive spends
involved in interviews and witness preparation sessions requested by Qwest at a
rate equal to Executive's final base salary, computed on an hourly basis
(assuming a 40 hour work week), for such time actually spent in such interviews
or witness preparation sessions. In addition, Company will reimburse Executive
for reasonable expenses Executive incurs in connection with such interviews and
witness preparation sessions. Company will not be obligated to reimburse
Executive for lost wages, lost opportunities, or other financial consequences of
such cooperation, or to make any other payment to Executive other than the
payments by Company referred to in the two previous sentences of this paragraph
of this Agreement; provided, however, nothing in this paragraph 11 shall impair
or limit any rights or entitlement Executive may have to indemnification and
director's and officer's liability insurance coverage. The parties further agree
that Company will not, and will not be obligated to, reimburse Executive for any
time spent testifying in any Proceeding (including, but not limited to,
appearances at depositions, hearings and trials), although Company will
reimburse reasonable expenses for such appearances, as provided above. Nothing
in this Agreement shall limit, restrict, preclude, require or influence
Executive's testimony in any Proceeding or cause Executive not to provide
truthful testimony or information in any matter or in response to any inquiry by
a government official or representative. Company's obligation to reimburse
Executive as described above is conditional upon Executive providing, at all
times, information that he objectively, reasonably and in good faith believes to
be truthful in connection with any Proceeding.

        12.    INDEMNIFICATION.    Both during Executive's employment and after
the termination of Executive's employment for any reason, Company, or any
subsidiary or successor of Company of which Executive is an officer or member of
the board of directors, shall indemnify Executive to the fullest extent required
or permitted by its Bylaws and applicable law.

        13.    SUCCESSORS AND ASSIGNS.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, Executive's assigns,
the Company, any other Qwest entity, and their successors and assigns.

        14.    CHOICE OF LAW.    All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Colorado.

        15.    SEVERABILITY.    If one or more terms, provisions or parts of
this Agreement are found by a court or arbitrator to be invalid, illegal, or
incapable of being enforced by any rule of law or public policy, the terms,
provisions or parts shall be modified to the extent (but not more than is)
necessary to make the provision enforceable. Additionally, all other terms,
provisions and parts of this Agreement shall nevertheless remain in full force
and effect.

        16.    COMPLETE AGREEMENT.    This Agreement contains the entire
understanding of the parties with respect to the matters addressed in this
Agreement, and supersedes all prior representations, understandings and
agreements of the parties with respect to the matters addressed in this
Agreement, including, but not limited to, any and all prior agreements for the
payment of severance benefits. The parties acknowledge that no promises or
representations have been made to induce Company or Executive to sign this
Agreement other than as expressly set forth in this Agreement, and that each
party has signed this Agreement as a free and voluntary act. No term or
provision of this Agreement may be modified or extinguished, in whole or in
part, except by a writing which is dated and signed by both Executive and the
Chief Executive Officer of Company and approved by the Board Of Directors.

        17.    CONSTRUCTION; REPRESENTATION.    In any interpretation of this
Agreement, any ambiguities shall not be construed against any party on the basis
that the party was the drafter. Executive represents that Executive is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, that he or she has read this Agreement and that he
understands its terms. Executive acknowledges that, prior to assenting to the
terms of this Agreement, Executive has been encouraged to, and has been given a
reasonable amount of time to review it, to consult with counsel of Executive's
choice, and to negotiate at arm's-length with the Company as to its contents.
Executive and Company agree that the language used in this Agreement is the
language chosen by the parties to express their mutual intent, and that they
have entered into this Agreement freely and voluntarily and without pressure or
coercion from anyone.

        18.    CONDITIONAL REPAYMENT OF PAYMENTS AND BENEFITS.    If Executive
receives benefits under Paragraph 3.b.(1) above, and, within two years following
Executive's termination of employment, Company determines that during
Executive's employment with Qwest, Executive engaged in conduct that would have
constituted "Cause" for termination (as defined in 3.a. above), regardless of
(i) when during Executive's employment with Qwest such conduct occurred,
(ii) when Qwest knew or learns of such conduct or should have known of such
conduct, or (iii) what Qwest now knows or should have known about Executive's
conduct, then Company shall provide to Executive (or, if applicable, Executive's
estate or beneficiary) written notification of such determination, which written
notification shall expressly set forth the basis for Company's determination in
reasonable detail. After Company provides this written notification to
Executive, it may stop or withhold any payments which have not been made under
this Agreement. If Executive disputes that such Cause exists or existed,
Executive and his or her counsel shall make a presentation to the Company to
request that Company withdraw such determination. If the matter is not settled
or resolved after Executive's presentation to the Company, either party may
commence an action in a court of competent jurisdiction, subject to the waiver
of any right to jury trial in Paragraph 10 above. In addition, if Executive
breaches Executive's obligations under the Nondisclosure or Noncompete
provisions of this Agreement, Company may stop or withhold any payments which
have not been made under this Agreement.

        If a court finds that Cause exists or existed or that Executive has
breached Executive's obligations under the Nondisclosure (Paragraph 6) or
Noncompete (Paragraph 7) provisions of this Agreement, or if Executive does not
timely commence an action disputing Company's Cause determination, Executive
shall make prompt repayment to Company of the cash payments provided in
Section 3 of this Agreement and other benefits received by Executive pursuant to
this Agreement (including, but not limited to, the value of any discounted COBRA
coverage). Consistent with applicable law, any repayments shall include an
interest factor equal to the applicable federal short term interest rate
pursuant to Internal Revenue Code section 1274. Interest shall begin to accrue
on the 31st day after Executive (or, if applicable, Executive's estate or
beneficiary) received Company's written notification of its determination that
such Cause exists or existed, and shall continue to accrue until complete
repayment is made to Company. If Company notifies Executive (or, if applicable,
Executive's estate or beneficiary) in writing of the determination that Cause
for termination exists prior to having made the payment required pursuant to
Section 3 of this Agreement, such payment shall not be made unless the Company
withdraws its determination, if the arbitrator determines that Cause did not
exist, or if the parties agree otherwise.

        19.    RE-EMPLOYMENT.    Executive agrees that if at any time during
Executive's severance period Executive accepts employment with Qwest
Communications International, Inc., Qwest Services Corporation, any of their
wholly-owned subsidiaries or any successor(s) thereto, all severance benefits to
which he or she is entitled for the remainder of the severance period shall
cease effective the date Executive accepts the position.

        20.    WAIVER OF BREACH.    The waiver by either Company or Executive of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any prior or subsequent breach by either party.

        21.    HEADINGS.    The headings contained in this Agreement are for
convenience only, do not constitute part of the Agreement and shall not limit,
be used to interpret or otherwise affect in any way the provisions of the
Agreement.

        22.    NOTICES.    Any notices provided hereunder must be in writing and
shall be deemed effective on the earlier of personal delivery (including
personal delivery by telecopy or private overnight carrier) or the third day
after mailing by first class mail to the recipient at the address indicated
below:

To the Company:   Executive Vice President and Chief Human Resources Officer
Qwest Communications International, Inc.
1801 California Street
Denver, CO 80202    
To Executive:
 
[Withheld]
 
 
With a copy to:
 
[Withheld]
 
 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.

        IN WITNESS WHEREOF, the parties now execute this Agreement, to be
effective as of the Effective Date.


 
 
QWEST COMMUNICATIONS INTERNATIONAL INC.:
 
 
By:
 
/s/  BARRY K. ALLEN      

--------------------------------------------------------------------------------

Barry K. Allen
Executive Vice President and
Chief Human Resources Officer
 
 
Executive:
 
 
By:
 
/s/  CLIFFORD S. HOLTZ      

--------------------------------------------------------------------------------

Clifford S. Holtz
EVP—National Business Markets



ATTACHMENT A
WAIVER AND RELEASE AGREEMENT

1.     Release and Waiver of Claims and Covenant Not to Sue.

As a free and voluntary act, you hereby release and discharge and covenant not
to sue, Qwest Communications International Inc., any present or former
subsidiary or affiliated Company, any predecessor (including U S WEST and all
its affiliates) or successor, and the directors, officers, employees,
shareholders and agents of any or all of them, (hereinafter "Qwest"), from any
and all debts, obligations, claims, liability, damages, punitive damages,
demands, judgments and/or causes of action of any kind whatsoever, including
specifically but not exclusively:

•all claims relating to or arising out of your employment with Qwest and/or
U S WEST;

•all claims arising out of your Severance Agreement (except for claims arising
under this Agreement);

•all claims relating to or arising from any claimed breach of an alleged oral or
written employment contract, quasi-contracts, implied contracts, payment for
services, wages or salary and/or promissory estoppel;

•any alleged tort claims;

•any claims for libel and/or slander;

•all claims relating to purported employment discrimination or civil rights
violations or arising under any federal or state employment statutes including,
without limitation, claims under Title VII of the Civil Rights Act of 1964, as
amended; claims under the Civil Rights Act of 1991; claims under the Age
Discrimination in Employment Act of 1967, as amended; claims under 42 U.S.C. §
1981, § 1981a, § 1983, § 1985, or § 1988; claims under the Family and Medical
Leave Act of 1993; claims under the Americans with Disabilities Act of 1990, as
amended; claims under the Rehabilitation Act of 1973; claims under the Fair
Labor Standards Act of 1938, as amended; claims under the Worker Adjustment and
Retraining Notification Act; claims under the Colorado Anti-Discrimination Act;
and claims under the Employee Retirement Income Security Act of 1974, as
amended; or any other applicable federal, state or local statute or ordinance,
including claims for attorneys' fees;

•any claim for any disability payments under the Qwest Disability Plan or Qwest
Pension Plan after your termination date. The reference to the Qwest Disability
Plan and Qwest Pension Plan includes any successor or predecessor of such plans
such as the former Sickness and Accident Disability Plan or Long Term Disability
Plan of any Qwest or U S WEST entity and all benefits thereunder;

•any and all claims which you might have or assert against Qwest (1) by reason
of your employment with and/or termination of employment from Qwest and all
circumstances related thereto; or (2) by reason of any other matter, cause, or
dispute whatsoever between you and Qwest which arose prior to the effective date
of this Agreement. This Agreement excludes any claims you may make under (1) the
applicable state unemployment compensation laws, (2) applicable workers'
compensation statutes, (3) for indemnification to the extent permitted or
required by the bylaws of a Qwest company or applicable state law; and
(4) claims which arise after the execution of this Agreement;

•your right to seek individual relief on your own behalf for any charges of
discrimination filed with any federal, state or local agency, pending or
otherwise, arising from or related to your employment or termination of
employment with Qwest.



2.Waiver of Right to Jury. By signing this Agreement, you voluntarily, knowingly
and intelligently waive any right you may have to a jury trial for all claims
arising out of or relating to this Agreement and any other claim arising out of
or relating to your employment with or termination from the Company. The Company
also hereby voluntarily, knowingly, and intelligently waives any right it might
otherwise have to a jury trial for all claims arising out of or relating to this
Agreement and any other claim arising out of or relating to your employment with
or termination from the Company.

3.You agree that the monies and benefits described above are considerations to
which you would not otherwise be entitled unless you sign this Agreement, and
that these considerations constitute payment in exchange for signing this
Agreement.

4.If one or more terms, provisions or parts of this Agreement are found by a
court or arbitrator to be invalid, illegal, or incapable of being enforced by
any rule of law or public policy, the terms, provisions or parts shall be
modified to the extent (but not more than is) necessary to make the provision
enforceable. You agree that if any portion of this Agreement is found to be
unenforceable or prohibited, the remainder of this Agreement shall remain in
full force and effect, unless the material terms and intent of this Agreement
are materially changed by the fact that a portion of this Agreement is
unenforceable or prohibited.

5.You agree that this Agreement shall not be admissible in any proceeding as
evidence of any improper conduct by Qwest against you and Qwest denies that it
has taken any improper action against you in violation of any federal, state, or
local law or common law principle.

6.You acknowledge that no promises or representations have been made to induce
you to sign this Agreement other than as expressly set forth herein and that you
have signed this Agreement as a free and voluntary act.

7.You acknowledge that this release means, in part, that you give up all your
rights to damages and/or money based upon any claims against Qwest of age
discrimination. You do not waive your rights to make claims for damages and/or
money which arise after the date this Agreement is signed. Under the Age
Discrimination in Employment Act, you have the right within seven days of the
date you sign this Agreement to revoke your waiver of rights to claim damages
and/or money. In the event you revoke your agreement to be obligated to the
terms of this Agreement, the benefits offered herein shall be null and void,
meaning you will receive no involuntary termination benefits under your
Severance Agreement. To be effective, your revocation must be in writing and
delivered to Executive Vice President and Chief Human Resources Officer, Qwest
Communications International, Inc. 1801 California Street, Denver, Colorado
80202, within the seven-day period. If by mail, the revocation must be
(1) postmarked within the seven-day period, (2) properly addressed, and (3) sent
by certified mail, return receipt requested.

8.You acknowledge that you (a) have had sufficient opportunity (not less than
45 days) to review this Waiver and Release Agreement, (b) have been encouraged
to consult with and have had sufficient opportunity to consult with your
attorney and financial advisor before signing this Waiver and Release Agreement,
and (c) that you understand and agree to all of the terms of this Waiver and
Release Agreement.



AGREEMENT

        I have read and I understand the terms of the foregoing Waiver and
Release, and I hereby agree to all of the terms of the foregoing Agreement.




--------------------------------------------------------------------------------

(Employee's Signature)
 


--------------------------------------------------------------------------------

(Date)


Please return all pages of this signed agreement to:

Executive Compensation
1801 California Street
Suite 4500
Denver, Colorado 80202





QuickLinks


Exhibit 10.39

